                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-467-FDW-DCK

 WINESTORE HOLDINGS, LLC,                          )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )      ORDER
                                                   )
 JUSTIN VINEYARDS & WINERY, LLC                    )
 and THE WONDERFUL COMPANY,                        )
 LLC,                                              )
                                                   )
                   Defendants.                     )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 9) filed by J. Douglas Grimes, concerning J. P. Pecht on

October 2, 2018. J. P. Pecht seeks to appear as counsel pro hac vice for Defendants Justin

Vineyards & Winery LLC and The Wonderful Company LLC. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 9) is GRANTED. J. P. Pecht is

hereby admitted pro hac vice to represent Defendants Justin Vineyards & Winery LLC and The

Wonderful Company LLC.

         SO ORDERED.


                                       Signed: October 2, 2018
